


AAM Executive Officer Change in Control Plan
1.
Purpose. The purpose of the AAM Executive Officer Change in Control Plan (the
“Plan”) is to provide selected executive officers and certain other associates
as determined by the Administrator in its sole discretion from time to time of
either the Company or AAM with the opportunity to receive severance protections
in connection with a Change in Control of the Company (each as defined below).
The purpose of the Plan is to attract and retain talent and to assure the
present and future continuity, objectivity and dedication of management in the
event of any Change in Control to maximize the value of the Company on a Change
in Control.

  
2.
Definitions. For purposes of this Plan, the following words and phrases have the
meanings specified below:



2.1     “AAM” means American Axle & Manufacturing, Inc., and any successor.


2.2    "Accountants” has the meaning set forth in Section 8.2.


2.3    “Administrator” has the meaning set forth in Section 3.


2.4    “Benefit Continuation” has the meaning set forth in Section 6.2.


2.5
“Base Salary” means the greater of the highest rate of annual base salary paid
to the Participant by AAM during either (a) the twelve (12)-month period
preceding the Participant’s date of termination or (b) the twelve (12)-month
period preceding the Change in Control Date.



2.6    “Board” means the Board of Directors of the Company.


2.7    “Cause” means any one or more of the following:
   
(a)
the Participant’s willful and continued failure or refusal to perform the duties
reasonably required of him or her as an executive officer of the Company or AAM;



(b)
the Participant’s conviction of, or plea of nolo contendere to (i) any felony or
(ii) another crime involving dishonesty or moral turpitude or which reflects
negatively upon the Company or its Subsidiaries or affiliates or otherwise
impairs or impedes its operations;



(c)
the Participant's engaging in any willful misconduct, gross negligence, act of
dishonesty, violence or threat of violence (including any violation of federal
securities laws) that is injurious to the Company or its Subsidiaries or
affiliates;



(d)
the Participant’s material breach of any applicable employment agreement, any
restrictive covenant or any material written policy of the Company or its
Subsidiaries or affiliates;



(e)
the Participant’s material failure to comply with any material applicable laws
and regulations or professional standards relating to the business of the
Company or its Subsidiaries or affiliates; or





--------------------------------------------------------------------------------




(f)
any other misconduct by the Participant that is injurious to the financial
condition or business reputation of the Company or its Subsidiaries or
affiliates;



provided, however, that with respect to clauses (a), (c), (d), (e) and (f) the
Company must notify the Participant of the conduct that is the basis for the
potential Cause termination in writing within forty-five (45) days of its
initial existence and the Participant shall have thirty (30) days to cure such
conduct, to the extent it can be cured, to prevent a termination for Cause by
the Company. If the Participant cures the conduct that is the basis for the
potential termination for Cause within such thirty (30) day period, the
Company’s notice of termination shall be deemed withdrawn.
2.8    “Change in Control” means any one of the following:


(a)
any person or entity, including a “group” as defined in Section 13(d)(3) of the
Exchange Act other than the Company or a wholly-owned Subsidiary thereof or any
employee benefit plan of the Company or any of its Subsidiaries, becomes the
beneficial owner of the Company’s securities having 30% or more of the combined
voting power of the then outstanding securities of the Company that may be cast
for the election of directors of the Company (other than as a result of an
issuance of securities initiated by the Company in the ordinary course of
business);



(b)
as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor corporation or entity entitled to vote generally in the election of
the directors of the Company or such other corporation or entity after such
transaction are held in the aggregate by the holders of the Company’s securities
entitled to vote generally in the election of directors of the Company
immediately prior to such transaction;



(c)
during any period of two consecutive years, individuals who at the beginning of
any such period constitute the Board cease for any reason to constitute at least
a majority thereof, unless the election, or the nomination for election by the
Company’s stockholders, of each director of the Company first elected during
such period was approved by a vote of at least two-thirds of the directors of
the Company then still in office who were directors of the Company at the
beginning of any such period; or



(d)
the stockholders of the Company approve a plan of complete liquidation of the
Company or the sale or disposition by the Company of all or substantially all of
the Company’s assets, other than a liquidation of the Company into a wholly
owned subsidiary.



2.9    “Change in Control Date” means the date on which a Change in Control is
consummated.
  
2.10    “Code” means the U.S. Internal Revenue Code of 1986, as amended, and any
successor
thereto.


2.11    “Committee” means the Compensation Committee of the Board.




--------------------------------------------------------------------------------






2.12    “Company” means American Axle & Manufacturing Holdings, Inc., and any
successor.


2.13    “Covered Payments” has the meaning set forth in Section 8.1.


2.14    “Date of Separation” means, with respect to a Participant, the date on
which a Participant
incurs a termination of employment.
   
2.15    “Effective Date” has the meaning set forth in Section 16.


2.16    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to
        time, or any successor act thereto.


2.17    “Excise Tax” has the meaning set forth in Section 8.1.


2.18    “Good Reason” means any one or more of the following actions or
omissions:
 
(a)
any material reduction in a Participant’s position, authority, duties or
responsibilities following the Change in Control as compared to such level
immediately prior to the Change in Control;



(b)
any material reduction in a Participant’s annual base salary or bonus
opportunity as in effect immediately prior to the Change in Control; or



(c)
the relocation (other than by mutual agreement) of the office at which the
Participant is to perform the majority of his or her duties following the Change
in Control to a location more than 50 miles from the location at which the
Participant performed such duties prior to the Change in Control;

 
provided, however, that the Participant must provide the Company with (a)
forty-five (45) days advance notice of termination in writing and (b) notice of
the conduct that is the basis for the potential Good Reason termination in
writing within ninety (90) days of its initial existence, such notice shall
describe the conduct the Participant believes to constitute Good Reason. The
Company shall have thirty (30) days to cure such conduct upon receipt of the
notice of termination from the Participant. If the Company cures the conduct
that is the basis for the potential termination for Good Reason within such
thirty (30) day period, the Participant’s notice of termination shall be deemed
withdrawn. If the Participant does not give notice to the Company as described
in this Section 2.11 within ninety (90) days after an event giving rise to Good
Reason, the Participant’s right to claim Good Reason termination on the basis of
such event shall be deemed waived.
2.19    “Participant” has the meaning set forth in Section 4.


2.20    “Payment Date” has the meaning set forth in Section 6.1.


2.21    “Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and    
used in Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d)
thereof
.




--------------------------------------------------------------------------------




2.22    “Plan” means this AAM Executive Officer Change in Control Plan, as
described in this
document and as amended from time to time.


2.23    “Qualifying Event” means the termination of a Participant’s employment
with the
Company or any Subsidiary occurring within the two (2)-year period commencing on
the
Change in Control Date by reason of either (i) a termination of the
Participant’s
employment by the Company or a Subsidiary without Cause or (ii) a resignation by
the
Participant for Good Reason.


2.24    “Reference Bonus” means the greater of (a) the target annual bonus
amount for the year in
which the Change in Control occurs; or (b) the target annual bonus amount for
the year in
which the Participant’s termination of employment occurs.


2.25    “Release” has the meaning set forth in Section 7.


2.26    “Severance Multiple” means the number applicable to a Participant’s
position as set forth
on Exhibit A, as amended from time to time.


2.27    “Subsidiary” means any Person (other than the Company) of which 50% or
more of its
voting power or its equity securities or equity interest is owned directly or
indirectly by the
Company.


3.
Administration. The Plan shall be administered by the Committee (the
“Administrator”). Subject to the provisions of the Plan, the Administrator shall
have exclusive authority to interpret and administer the Plan, to establish,
amend and rescind appropriate rules and regulations relating to the Plan, to
delegate some or all of its authority under the Plan to the extent permitted by
law, and to take all such steps and make all such determinations in connection
with the Plan and the benefits granted pursuant to the Plan as it may deem
necessary or advisable. Any decision of the Administrator in the interpretation
and administration of the Plan, as described herein, shall lie within its sole
and absolute discretion and shall be final, conclusive and binding on all
parties concerned.







--------------------------------------------------------------------------------




4.
Eligibility. The participants under the Plan shall be limited to (i) executive
officers of either the Company or AAM having the title of Vice President and
above, other than those executive officers who have an employment agreement or
other separate arrangement providing for severance on or following a change in
control event (the “Executive Officer Participants”) and (ii) certain other
associates of either the Company or AAM as determined by the Administrator in
its sole discretion from time to time (the “Associate Participants” and,
together with the Executive Officer Participants, the “Participants”).
Individuals who qualify under the definition of Executive Officer Participant
under this Section 4 shall automatically, without any independent action by the
Administrator, become eligible to and shall participate in the Plan as
Participants as of such date. Prior to a Change in Control, in the event that an
individual no longer meets the definition of Executive Officer Participant, he
or she shall automatically, without any independent action by the Administrator,
no longer be eligible to participate in the Plan and such individual’s
participation shall automatically, without any independent action by the
Administrator, be terminated as of such date, subject to Section 14 of this
Plan; provided, that for the avoidance of doubt, the Administrator may in its
sole discretion elect to designate such individual as an Associate Participant.
The Administrator from time to time in its sole discretion shall select and
notify any associates of either the Company or AAM who will participate as
Participants in the Plan. Individuals who are designated by the Administrator as
Associate Participants in accordance with this Section 4 and who, prior to a
Change in Control, undergo a change in title or job grade other than for reason
of a promotion shall automatically, without any independent action by the
Administrator, no longer be eligible to participate in the Plan and such
individual’s participation shall automatically, without any independent action
by the Administrator, be terminated as of such date, subject to Section 14 of
this Plan; provided, that for the avoidance of doubt, the Administrator may in
its sole discretion elect to treat any such individual differently in accordance
with the terms of the Plan.

 
5.
No Effect on Equity Awards. This Plan does not alter or amend any vesting or
other terms and conditions of any equity-based compensation awards under the
Company’s equity incentive compensation plans (including, but not limited to,
the American Axle & Manufacturing Holdings, Inc. 2012 Omnibus Incentive Plan or
any successor plan), which shall be governed by the terms and conditions set
forth in the equity incentive compensation plans and separate written grant
agreements.



6.
Change in Control Severance Benefits.



6.1    Upon a Qualifying Event, subject to the provisions of the Plan, the
Participant shall receive
the following benefits:


(a)
A cash amount equal to the participant’s Base Salary multiplied by the
applicable Severance Multiple;



(b)
A cash amount equal to the Participant’s Reference Bonus multiplied by the
applicable Severance Multiple;



(c)
Any unpaid annual bonus for any completed performance year immediately preceding
the year in which the Qualifying Event occurs, notwithstanding anything to the
contrary in an applicable plan or award document; and







--------------------------------------------------------------------------------




(d)



(i)
A prorated target annual bonus (as in effect as of the Change in Control Date)
for the year of termination if the termination of employment occurs during the
calendar year in which the Change in Control occurs; or



(ii)
The greater of (x) the prorated target annual bonus for the year of termination
or (y) the prorated target annual bonus for the year in which the Change in
Control occurred, if the termination of employment occurs in a calendar year
following the calendar year in which the Change in Control occurs.



The amounts payable pursuant to Sections 6.1(a), (b), (c) and (d) shall be made
in a cash lump sum on the 60th day following the Date of Separation (the
“Payment Date”), provided that the Participant executes the Release and the
Release becomes effective and irrevocable in its entirety prior to such date. If
the Release does not become effective and irrevocable prior to the 60th day
following the Date of Separation, the Company shall have no obligation to make
any payments or provide benefits pursuant to this Plan.
6.2
Benefits Payment. In addition, upon a Qualifying Event, the Participant (and his
or her eligible     dependents) shall be entitled to continued participation in
AAM’s medical, dental and vision plans, as in effect from time to time, at
then-existing participation and coverage levels, for the twenty four-month (24)
period immediately following the Participant’s termination of employment (the
“Benefit Continuation”). In the event that such Benefit Continuation is not
permitted or advisable or the Company, in its sole discretion, elects, in lieu
of Benefit Continuation, the Company shall pay to the Participant an amount (in
the Company’s determination) equal to the value of the Benefit Continuation in
three separate semi-annual installments, with the first payment being made on
the Payment Date. Any obligation to provide Benefit Continuation or payment in
lieu of such Benefit Continuation, shall cease upon the Participant becoming
eligible to receive group health benefits under a program of a subsequent
employer or in the event that the Release does not become effective and
irrevocable prior to the 60th day following the Date of Separation or the
Participant breaches the Restrictive Covenant, except as otherwise provided by
law. For the avoidance of doubt, the Participant (and his or her eligible
dependents) shall be responsible for paying all employee contributions,
deductibles and other cost sharing items under such plans. Nothing in this
Section 6.2 shall be construed to impair or reduce a Participant's rights under
COBRA or other applicable law.

   
6.3
Outplacement Services. In addition, upon a Qualifying Event, the Participant
shall be entitled to reimbursement for outplacement service costs incurred
(which shall include appropriate itemization and substantiation of expenses
incurred) within the twenty four-month (24) period immediately following the
Participant’s termination of employment, subject to a maximum amount of $30,000;
provided that such claims for reimbursement are submitted to the Company within
90    days following the date of invoice. Any obligation to provide such
reimbursement shall cease in the event that the Release does not become
effective and irrevocable prior to the 60th day following the Date of Separation
or the Participant breaches the Restrictive Covenant, except as
otherwise    provided by law.

 




--------------------------------------------------------------------------------




6.4
General. Nothing in this Section 6 shall be construed to impair or reduce a
Participant’s right to    any other accrued but unpaid compensation or benefits
nor create a right or entitlement to any additional senior executive retirement
benefit.



6.5
Legal Fees. The Company shall pay all legal fees on a current basis as incurred
by a Participant in connection with the Participant’s enforcement of his or her
rights under the Plan; provided that such claims for reimbursement are submitted
to the Company within 90 days following the date of invoice; provided, however,
that in the event a court of competent jurisdiction holds in a final,
non-appealable decision that all of the Participant’s claims were entirely
without merit or frivolous, the Participant shall repay all legal fees paid by
the Company on the Participant’s behalf.

  
7.
Release and Restrictive Covenant.



7.1
Release. A Participant shall only be entitled to receive the payments and
benefits pursuant to Section 6 if he or she shall have executed and delivered
(and not revoked) a release of claims against the Company (and its officers,
directors, employees, affiliates, stockholders, etc.) substantially in the form
attached hereto as Exhibit B (the “Release”), and such Release is in full force
and effect by the 60th day following the Date of Separation. Should the
Participant revoke all or any portion of the Release within any such revocation
period, then the Participant will be treated hereunder as if he or she did not
execute the Release.

 
7.2
Restrictive Covenant. For a period of two (2) years commencing upon a
termination of a Participant’s employment either by (i) the Company without
Cause or (ii) a resignation by the Participant for Good Reason, during the two
(2)-year period commencing on the Change in Control Date (the “Restricted
Period”), the Participant shall not, without the prior written consent of the
Company, directly or indirectly, and whether as principal or investor or as an
employee, officer, director, manager, partner, consultant, agent or otherwise,
alone or in association with any other person, firm, corporation or other
business organization, carry on a business competitive with the Company in any
geographic area in which the Company or any of its subsidiaries or affiliates
(collectively, the “Company Group”) has engaged in business, or is reasonably
expected to engage in business during such Restricted Period (including, without
limitation, any area in which any customer of the Company Group may be located);
provided, however, that nothing herein shall limit the Participant’s right to
own not more than 1% of any of the debt or equity securities of any business
organization that is then filing reports with the Securities and Exchange
Commission pursuant to Sections 13 or 15(d) of the Exchange Act (the
“Restrictive Covenant”). (For the avoidance of doubt, amounts payable pursuant
to Section 6.1 are partial consideration for the Participant’s compliance with
this Restrictive Covenant).



7.3
Breach. If a Participant breaches any provision of the Release or the
Restrictive Covenant, the Administrator may determine that the Participant
(i) will forfeit any unpaid portion of the payments provided pursuant to this
Plan and (ii) will repay to the Company any amounts previously paid to him or
her pursuant to this Plan.





--------------------------------------------------------------------------------






8.
Section 280G.



8.1
Notwithstanding any other provision of this Plan or any other plan, arrangement
or agreement to the contrary, if any of the payments or benefits provided or to
be provided by the Company or its affiliates to a Participant or for the
Participant’s benefit pursuant to the terms of this Plan or otherwise (“Covered
Payments”) constitute parachute payments within the meaning of Section 280G of
the Code and would, but for this Section 8 be subject to the excise tax imposed
under Section 4999 of the Code (or any successor provision thereto) or any
similar tax imposed by state or local law or any interest or penalties with
respect to such taxes (collectively, the “Excise Tax”), then the Covered
Payments shall be payable either (i) in full or (ii) reduced to the minimum
extent necessary to ensure that no portion of the Covered Payments is subject to
the Excise Tax, whichever of the foregoing (i) or (ii) results in the
Participant’s receipt on an after-tax basis of the greatest amount of payments
and benefits after taking into account the applicable federal, state, local and
foreign income, employment and excise taxes (including the Excise Tax). Any such
reduction shall be made by the Company in its sole discretion consistent with
the requirements of Section 409A of the Code.



8.2
Any determination required under this Section 8 shall be made in writing in good
faith by the accounting firm that was the Company's independent auditor
immediately before the Change in Control (the “Accountants”). The Company and
the Participant shall provide the Accountants with such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section 8. The Company shall be responsible for all
fees and expenses of the Accountants.



9.
Section 409A. Notwithstanding anything to the contrary contained in this Plan,
the payments and benefits provided under this Plan are intended to comply with
or be exempt from Section 409A of the Code, and the provisions of this Plan
shall be interpreted or construed consistently with that intent. The
Administrator may modify the payments and benefits under this Plan at any time
solely as necessary to avoid adverse tax consequences under Section 409A;
provided, however, that this Section 9 shall not create any obligation on the
part of the Administrator to make such modifications or take any other action.

  
9.1
It is intended that the terms “termination” and “termination of employment” as
used herein shall constitute a “separation from service” within the meaning of
Section 409A.



9.2
Anything in the Plan to the contrary notwithstanding, each payment of
compensation made to a Participant shall be treated as a separate and distinct
payment from all other such payments for purposes of Section 409A.

  
9.3
In no event may a Participant be permitted to control the year in which any
payment occurs.



9.4
Anything in the Plan to the contrary notwithstanding, if a Participant is a
“specified employee” (within the meaning of Treasury Regulation Section
1.409A-1(i)) on the date of the Participant’s termination of employment, then
any payment or benefit which would be considered “nonqualified deferred
compensation” within the meaning of Section 409A that the Participant is
entitled to receive upon the Participant’s termination of employment and





--------------------------------------------------------------------------------




which otherwise would be payable during the six-month period immediately
following the Participant’s termination of employment will instead be paid or
made available on the first day of the seventh month following the Participant’s
termination of employment (or, if earlier, the date of the Participant’s death).


9.5
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A: (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit; (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year; and (iii) such payments shall be made on or
before the last day of the Participant’s taxable year following the taxable year
in which the expense occurred, or such earlier date as required hereunder.



10.
Clawback. Any amounts payable under the Plan are subject to any policy providing
for clawback, recoupment or recovery of amounts that were paid to the
Participant as established from time to time by the Committee and adopted prior
to a Change in Control. The Company shall make any determination for clawback,
recoupment or recovery in its sole discretion and in accordance with any such
policy and applicable law or regulation.



11.
Withholding. The Company shall be entitled to withhold from payments to or on
behalf of the Participant taxes and other authorized deductions.



12.
Governing Law. This Plan shall be construed, interpreted and governed in
accordance with the laws of the State of Michigan, without giving effect to the
principles of conflicts of law.

  
13.
Effect on Other Plans. This Plan supersedes in all respects any severance or
change in control benefit plans, arrangements or policies of the Company that
apply to Participants upon a Change in Control. Notwithstanding the foregoing,
the Company and the Board reserve the right to adhere to other policies and
practices that may be in effect for other groups of employees.



14.
Amendment, Modification and Termination. Prior to a Change in Control, this Plan
(including Exhibit A) may be modified, amended or terminated at any time by the
Administrator without notice to Participants. Notwithstanding any provision in
this Plan to the contrary, for a period of two (2) years following a Change in
Control, (i) the Plan (including Exhibit A) may not be discontinued, terminated
or amended in such a manner that decreases the benefits payable to any
Participant or that makes any provision less favorable for any Participant
without the consent of the Participant and (ii) the individuals who are
Participants in the Plan as of the date of the Change in Control shall remain
Participants and their eligibility and participation under this Plan may not be
amended or terminated in any way.



15.
No Employment Rights. Neither this Plan nor the benefits hereunder shall be a
term of the employment of any employee, and the Company, AAM or, in each case,
any of its affiliates or Subsidiaries shall not be obligated in any way to
continue the Plan. The terms of this Plan shall not give any employee the right
to be retained in the employment of the Company, AAM or, in each case, any of
its affiliates or Subsidiaries.



16.
Effective Date and Term. This Plan shall become effective as of February 19,
2015 (the “Effective Date”).





--------------------------------------------------------------------------------




 
Exhibit A
Severance Multiples


Participants
Applicable Severance Multiple
All Executive Officers of either the Company or AAM with the title “Vice
President” or above
2
Certain other associates of either the Company or AAM as determined by the
Administrator in its sole discretion from time to time
1.5





--------------------------------------------------------------------------------






Exhibit B
Form of Release
FORM OF WAIVER AND MUTUAL RELEASE
This Waiver and Mutual Release, dated as of _____________, (this “Release”) by
and between [NAME] (the “Participant”) and American Axle & Manufacturing
Holdings, Inc., a Delaware corporation (the “Company”).
WHEREAS, the Participant participates in the AAM Executive Officer Change in
Control Plan (the “Plan”); and
WHEREAS, pursuant to Section 7 of the Plan, the Participant has agreed to
execute and deliver a release and waiver of claims of the type and nature set
forth herein as a condition to his entitlement to certain payments and benefits
upon a Qualifying Event (as defined in the Plan), effective as of _____________
(the “Termination Date”).
NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received or to be
received in accordance with the terms of the Plan, the Participant and the
Company agree as follows:
1.    Return of Property. On or prior to the Termination Date, the Participant
represents and warrants that he or she will return all property made available
to him in connection with his or her service to the Company, including, without
limitation, credit cards, any and all records, manuals, reports, papers and
documents kept or made by the Participant in connection with his or her
employment as an officer or employee of the Company and its subsidiaries and
affiliates, all computer hardware or software, cellular phones, files,
memoranda, correspondence, vendor and customer lists, financial data, keys and
security access cards.
2.    Participant Release.
(a)    In consideration of the payments and benefits provided to the Participant
under the Plan and after consultation with counsel, the Participant and each of
the Participant’s respective heirs, executors, administrators, representatives,
agents, successors and assigns (collectively, the “Participant Parties”) hereby
irrevocably and unconditionally release and forever discharge the Company and
its subsidiaries and affiliates and each of their respective officers,
employees, directors, shareholders and agents (“Company Parties”) from any and
all claims, actions, causes of action, rights, judgments, obligations, damages,
demands, accountings or liabilities of whatever kind or character (collectively,
“Claims”), including, without limitation, any Claims under any federal, state,
local or foreign law, that the Participant Parties may have, or in the future
may possess, arising out of (i) the Participant’s employment relationship with
and service as an employee, officer or director of the Company, and the
termination of such relationship or service, and (ii) any event, condition,
circumstance or obligation that occurred, existed or arose on or prior to the
date hereof; provided, however, that the Participant does not release, discharge
or waive (w) any rights to payments and benefits provided under the Plan that
are contingent upon the execution by the Participant of this Release, (x) any
right the Participant may have to enforce this Release or the Plan, (y) the
Participant’s eligibility for indemnification in accordance with the Company’s
certificate of incorporation, bylaws or other corporate governance document, or
any applicable insurance policy, with respect to any liability he or she
incurred or might incur as an employee, officer or director of




--------------------------------------------------------------------------------




the Company, or (z) any claims for accrued, vested benefits under any long‑term
incentive, employee benefit or retirement plan of the Company subject to the
terms and conditions of such plan and applicable law including, without
limitation, any such claims under the Employee Retirement Income Security Act of
1974, as amended. This Section 2(a) does not apply to any Claims that the
Participant Parties may have as of the date the Participant signs this Release
arising under the Federal Age Discrimination in Employment Act of 1967, as
amended, and the applicable rules and regulations promulgated thereunder
(“ADEA”). Claims arising under ADEA are addressed in Section 2(b) of this
Release.
(b)    Participant’s Specific Release of ADEA Claims. In further consideration
of the payments and benefits provided to the Participant under the Plan, the
Participant Parties hereby unconditionally release and forever discharge the
Company Parties from any and all Claims that the Participant Parties may have as
of the date the Participant signs this Release arising under ADEA. By signing
this Release, the Participant hereby acknowledges and confirms the following:
(i) the Participant was advised by the Company in connection with his or her
termination to consult with an attorney of his or her choice prior to signing
this Release and to have such attorney explain to the Participant the terms of
this Release, including, without limitation, the terms relating to the
Participant’s release of claims arising under ADEA, and the Participant has in
fact consulted with an attorney; (ii) the Participant was given a period of not
fewer than [21][45 days, to the extent required by ADEA.] days to consider the
terms of this Release and to consult with an attorney of his or her choosing
with respect thereto; and (iii) the Participant knowingly and voluntarily
accepts the terms of this Release. The Participant also understands that he or
she has seven days following the date on which he or she signs this Release (the
“Revocation Period”) within which to revoke the release contained in this
paragraph, by providing the Company a written notice of his or her revocation of
the release and waiver contained in this paragraph. No such revocation by the
Participant shall be effective unless it is in writing and signed by the
Participant and received by the Company prior to the expiration of the
Revocation Period.
3.    Company Release. The Company, for itself and on behalf of the Company
Parties, hereby irrevocably and unconditionally releases and forever discharges
the Participant Parties from any and all Claims, including, without limitation,
any Claims under any federal, state, local or foreign law, that the Company
Parties may have, or in the future may possess, arising out of (a) the
Participant’s employment relationship with and service as an employee, officer
or director of the Company, and the termination of such relationship or service,
and (b) any event, condition, circumstance or obligation that occurred, existed
or arose on or prior to the date hereof, excepting any Claim which would
constitute or result from conduct by the Participant that would constitute a
crime under applicable state or federal law; provided, however, notwithstanding
the generality of the foregoing, nothing herein shall be deemed to release the
Participant Parties from (x) any rights or claims of the Company arising out of
or attributable to (A) the Participant’s actions or omissions involving or
arising from fraud, deceit, theft or intentional or grossly negligent violations
of law, rule or statute while employed by the Company and (B) the Participant’s
actions or omissions taken or not taken in bad faith with respect to the
Company; and (y) the Participant or any other Participant Party’s obligations
under this Release or the Plan.
4.    No Assignment. The parties represent and warrant that they have not
assigned any of the Claims being released under this Release.
5.    Proceedings.
(a)    General Agreement Relating to Proceedings. The parties represent and
warrant that they have not filed, and they agree not to initiate or cause to be
initiated on their behalf, any complaint, charge, or claim against the other
party before any local, state or federal agency, court or other body relating to
the Participant’s employment or the termination thereof, other than with respect
to any claim




--------------------------------------------------------------------------------




that is not released hereunder including with respect to the obligations of the
Company to the Participant and the Participant to the Company under the Plan
(each, individually, a “Proceeding”), and each party agrees not to participate
voluntarily in any Proceeding. The parties waive any right they may have to
benefit in any manner from any relief (whether monetary or otherwise) arising
out of any Proceeding.
(b)    Proceedings Under ADEA. Section 5(a) shall not preclude the Participant
from filing any complaint, charge or claim challenging the validity of the
Participant’s waiver of Claims arising under ADEA (which is set forth in
Section 2(b) of this Release). However, both the Participant and the Company
confirm their belief that the Participant’s waiver of claims under ADEA is valid
and enforceable, and that their intention is that all claims under ADEA will be
waived.
(c)    Certain Administrative Proceedings. In addition, Section 5(a) shall not
preclude the Participant from filing a charge with or participating in any
administrative investigation or proceeding by the Equal Employment Opportunity
Commission or another Fair Employment Practices agency. The Participant is,
however, waiving his or her right to recover money in connection with any such
charge or investigation. The Participant is also waiving his or her right to
recover money in connection with any charge filed by any other entity or
individual, or by any federal, state or local agency.
6.    Remedies.
(a)    Each of the parties understands that by entering into this Release such
party will be limiting the availability of certain remedies that such party may
have against the other party and such party’s ability to pursue certain claims
against the other party.
(b)    Each of the parties acknowledges and agrees that the remedy at law
available to such party for breach of any of the obligations under this Release
would be inadequate and that damages flowing from such a breach may not readily
be susceptible to being measured in monetary terms. Accordingly, each of the
parties acknowledges, consents and agrees that, in addition to any other rights
or remedies that such party may have at law or in equity, such party shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, without bond or security, restraining the other party from
breaching its obligations under this Release. Such injunctive relief in any
court shall be available to the relevant party, in lieu of, or prior to or
pending determination in, any arbitration proceeding.
7.    Cooperation. From and after the Termination Date, the Participant shall
cooperate in all reasonable respects with the Company, its affiliates and
subsidiaries and their respective directors, officers, attorneys and experts in
connection with the conduct of any action, proceeding, investigation or
litigation involving the Company or any of its affiliates or subsidiaries,
including any such action, proceeding, investigation or litigation in which the
Participant is called to testify.
8.    Unfavorable Comments.
(a)    Public Comments by the Participant. The Participant agrees to refrain
from making, directly or indirectly, now or at any time in the future, whether
in writing, orally or electronically: (i) any derogatory comment concerning the
Company, its affiliates or subsidiaries or any of their current or former
directors, officers, employees or shareholders, or (ii) any other comment that
could reasonably be expected to be detrimental to the business or financial
prospects or reputation of the Company or any of its affiliates or subsidiaries.




--------------------------------------------------------------------------------




(b)    Public Comments by the Company. The Company agrees to instruct its
directors and employees to refrain from making, directly or indirectly, now or
at any time in the future, whether in writing, orally or electronically: (i) any
derogatory comment concerning the Participant, or (ii) any other comment that
could reasonably be expected to be detrimental to the Participant’s business or
financial prospects or reputation.
9.    Severability Clause. In the event any provision or part of this Release is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Release, will be inoperative.
10.    Non‑admission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or the Participant.
11.    Governing Law. All matters affecting this Release, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of Michigan applicable to contracts executed in and
to be performed in that State.


THE PARTICIPANT ACKNOWLEDGES THAT HE OR SHE HAS READ THIS RELEASE, THAT HE OR
SHE HAS REVIEWED IT WITH AND OBTAINED THE ADVICE OF COUNSEL AND THAT HE OR SHE
FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE OR SHE HEREBY
EXECUTES THE SAME AND MAKES THIS RELEASE AND THE RELEASES PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OR HER OWN FREE WILL.
IN WITNESS WHEREOF, the parties have executed this Release as of the date first
set forth above.
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.
By:     
PARTICIPANT
By:     






